     4:09-cr-00340-TLW         Date Filed 11/13/20    Entry Number 259    Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                            FLORENCE DIVISION

 United States of America                         Case No. 4:09-cr-00340-TLW

       v.
                                                                  Order
 Anthony Gene Trappier




      This matter comes before the Court for consideration of the Government’s

motion to stay this compassionate release matter. ECF No. 257. No objection was

filed to the motion to stay.

      After careful consideration of the filings, the Court concludes that the outcome

of this proceeding will likely be impacted by the final decision in United States v.

McCoy, No. 20-6821 (4th Cir. Docketed June 5, 2020) and that it would therefore be

appropriate to stay this case pending issuance of the mandate in McCoy. Accordingly,

the Government’s motion, ECF No. 257, is GRANTED. The Government is directed

to notify the Court upon issuance of the mandate in McCoy.

      IT IS SO ORDERED.

                                           s/ Terry L. Wooten
                                           Terry L. Wooten
                                           Senior United States District Judge

November 13, 2020
Columbia, South Carolina




                                              1
